Fourth Court of Appeals
                                San Antonio, Texas
                                       June 28, 2021

                                   No. 04-21-00198-CV

                  IN THE INTEREST OF N.S., IV, D.L.S. CHILDREN,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-01043
                     Honorable Linda A. Rodriguez, Judge Presiding


                                      ORDER
       Appellant’s brief was due on June 21, 2021. See TEX. R. APP. P. 38.6(a). On the due
date, Appellant filed a motion for a twenty-day extension of time to file the brief.
      Appellant’s motion is GRANTED. Appellant’s brief is due on July 12, 2021.




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court